Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 3, 2018                                                                                         Stephen J. Markman,
                                                                                                                 Chief Justice

  155977                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 155977
                                                                    COA: 338098
                                                                    Wayne CC: 12-011375-FH
  STEPHEN YOUNG,
           Defendant-Appellant.

  ____________________________________/

         On order of the Court, the application for leave to appeal the May 4, 2017 order of
  the Court of Appeals is considered, and it is DENIED, because we are not persuaded that
  the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 3, 2018
           a0625
                                                                               Clerk